775 N.W.2d 745 (2009)
Christopher Lee DUNCAN, Billy Joe Burr, Jr., Steven Connor, Antonio Taylor, Jose Davila, Jennifer O'Sullivan, Christopher Manies, and Brian Secrest, Plaintiffs-Appellees,
v.
STATE of Michigan and Governor of Michigan, Defendants-Appellants.
Docket Nos. 139345, 139346, 139347. COA Nos. 278652, 278858, 278860.
Supreme Court of Michigan.
December 18, 2009.

Order
On order of the Court, the motion for leave to file supplemental authority is GRANTED. The application for leave to appeal the June 11, 2009 judgment of the Court of Appeals is considered, and it is GRANTED.
The Clerk of the Court is directed to place this case on the April 2010 session calendar for argument and submission. Appellants' brief and appendix must be filed no later than February 8, 2010, and appellees' brief and appendix, if appellees choose to submit an appendix, must be filed no later than March 11, 2010.
The Criminal Law Section of the State Bar of Michigan, the Prosecuting Attorneys Association of Michigan, and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae, to be filed no later than March 29, 2010. Other persons or groups interested in the determination of the issues presented in *746 this case may move the Court for permission to file briefs amicus curiae, to be filed no later than March 29, 2010.